Exhibit 10.36

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

FIFTH AMENDMENT AGREEMENT

This Amendment Agreement is made effective November 17, 2011 by and among Albert
Einstein College of Medicine of Yeshiva University, a Division of Yeshiva
University, a corporation organized and existing under the laws of the State of
New York, having an office and place of business at 1300 Morris Park Avenue,
Bronx, New York 10461 (“AECOM”), Industrial Research Ltd., a company organized
and existing under the laws of New Zealand, having an office and place of
business at Gracefield Research Centre, Gracefield Road, P.O. Box 31-310, Lower
Hutt, New Zealand (“Industrial”) (AECOM and Industrial are collectively referred
to herein as “Licensors”), and BioCryst Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware having an office
and place of business at 2190 Parkway Lake Drive, Birmingham, Alabama 35244
(“Licensee”).

Statement

Licensors and Licensee are parties to a License Agreement dated June 27, 2000,
as amended by a First Amendment Agreement effective July 26, 2002, a Second
Amendment Agreement effective April 15, 2005, a Third Amendment Agreement
effective December 11, 2009 and a Fourth Amendment Agreement effective May 5,
2010 (collectively “the License Agreement”), and now wish to further amend the
License Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in the
License Agreement and in this Fifth Amendment Agreement and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

  1. Paragraph 6.02 of the License Agreement is hereby amended to read in its
entirety as follows:

6.02 (a) Licensee shall pay to Licensors * * * percent (* * *%) of Net Proceeds.

 

  (b) Licensee shall pay to Licensors * * * percent (* * * %) of Sublicensee
Royalties.

 

  (c)

Any payments due to be paid by Licensee to Licensors under paragraph 6.02(a) may
be made either in cash or, at the sole option of Licensee, in Qualified Licensee
Shares or a combination of cash and Qualified Licensee Shares. Any such
Qualified Licensee Shares shall be subject to the terms of Sections 6 and 8
hereof. Any Qualified Licensee Shares issued under paragraph 6.02(a) shall be
valued based on the Volume Weighted Average Price of such shares determined as
of the date payment is due under paragraph 7.02 of the License Agreement.
Notwithstanding the foregoing, unless otherwise agreed to by the parties,
Licensee shall not be permitted to issue Qualified Licensee Shares (i) to the
extent that the number of Qualified Licensee Shares to be issued would exceed
six (6) times the average daily trading volume of Licensee’s common stock for
the twenty (20) consecutive trading days ending on the trading day immediately
before the date such



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

  Qualified Licensee Shares are to be issued or (ii) if Licensee does not meet
the eligibility requirements for continued listing on the applicable Trading
Market (as defined below).

 

  2. The applicable provisions of this Fifth Amendment Agreement shall be deemed
to be incorporated into the License Agreement in full and to be an integral part
thereof as though fully set forth therein. With the exception of the above
amendments, all other provisions of the License Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, the parties hereto have entered into and executed this Fifth
Amendment Agreement as of the date first above written.

 

ALBERT EINSTEIN COLLEGE OF MEDICINE OF
YESHIVA UNIVERSITY       BIOCRYST PHARMACEUTICALS, INC. By:  

/s/ John L. Harb

    By:  

/s/ Alane Barnes

Name:  

John L. Harb

    Name:  

Alane Barnes

Title:  

Assistant Dean Scientific Operations

    Title:  

VP, General Counsel

INDUSTRIAL RESEARCH, LTD.       By:  

/s/ Shaun Coffey

      Name:  

Shaun Coffey

      Title:  

Chief Executive

     

 

-2-